Case 7:10-cr-00054-MFU Document 428 Filed 08/25/20 Page 1 of 3 Pageid#: 1713



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            ROANOKE DIVISION

UNITED STATES OF AMERICA                            )
                                                    )
                      v.                            )    Case No. 7:10cr54
                                                    )
                                                    )    By: Michael F. Urbanski
SEAN ANTONIO ROBERTSON,                             )
    Defendant                                       )    Chief United States District Judge

                                            ORDER

       Sean Antonio Robertson, represented by counsel, filed a motion for compassionate

release due to the COVID-19 pandemic, ECF No. 425. The government responded, opposing

the request, ECF No. 427. The government argues, among other issues, that the court should

deny Robertson’s motion without prejudice because he has failed to exhaust his administrative

remedies. The court agrees.

       The compassionate release statute requires that a petitioner exhaust his administrative

remedies prior to bringing a motion before the district court. See 18 U.S.C. § 3582(c)(1)(A). A

petitioner only may bring a motion in the district court if one of two conditions is satisfied,

either (i) “the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant’s behalf” or (ii) “the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” Here,

Robertson argues that he has fulfilled the exhaustion requirement because he made a request

for home confinement over thirty days ago. However, as the government argues, Robertson

did not submit a request for a reduction in his sentence until June 14, 2020 and the present
Case 7:10-cr-00054-MFU Document 428 Filed 08/25/20 Page 2 of 3 Pageid#: 1714



motion was filed on June 16, 2020. Because, at the time his motion was filed, the warden had

not responded to Robertson’s request and thirty days had not lapsed without a response from

the warden, Robertson has failed to meet the requirements under § 3582(c)(1)(A).1

        Before the court can consider a motion for compassionate release by Robertson, he

must first wait for the warden to respond to his compassionate release request or otherwise

satisfy the exhaustion requirement in § 3582(c)(1)(A). Because he has failed to exhaust available

administrative remedies as required by § 3582(c)(1)(A), Robertson’s motion for compassionate

release, ECF No. 425, is DENIED without prejudice.




1 Robertson also asserts that the court should excuse exhaustion as futile or that requiring exhaustion will result

in irreparable injury. While this court has previously found that the exhaustion requirement can be waived under
certain circumstances, Robertson has failed to justify such waiver. See United States v. Zukerman, 16-cr-194,
2020 WL 1659880, at *2–3 (S.D.N.Y. Apr. 3, 2020) (noting that exhaustion may be excused under three
circumstances: (i) when it would be futile; (ii) where administrative process would not grant adequate relief; and
(iii) where pursuing administrative process would subject the party to undue prejudice). Robertson merely
argues that the court can excuse the exhaustion requirement but does not address why the court should excuse
the exhaustion requirement in this case. As such, the court finds that Robertson has not met his burden of
showing that he exhausted his administrative remedies or that such requirement should be excused. See United
States v. Kinley, No. 1:16-cr-10018, 2020 WL 2744110, at *2 (W.D. Ark. Apr. 17, 2020) (The “[d]efendant bears
the burden of showing that he exhausted his administrative remedies with the BOP before filing a
compassionate-release motion.”); see also United States v. Morrison, No. 5:07-cr-00050, 2020 WL 4016253, at
*2 (W.D.N.C. July 16, 2020) (“It is Defendant’s burden to show that he has exhausted his remedies or that
exhaustion would be futile or result in undue prejudice.”).

Further, the fact that Robertson has tested positive for COVID-19 is insufficient to excuse the exhaustion
requirement or, on its own, establish extraordinary and compelling reasons warrant a reduction in his sentence.
See United States v. Rumley, No. 4:08-cr-5, 2020 WL 2499046, at *2 (W.D. Va. May 14, 2020).

Finally, to the extent that Robertson argues that his confinement is a violation of the Fifth or Eighth
Amendment, such a challenge is not properly before this court on a compassionate release motion. See United
States v. Freshour, No. 5:06-cr-13, 2020 WL 357315, at *3 (W.D.N.C. July 1, 2020) (“Eighth Amendment
protections and standards are not applicable to the compassionate release analysis under Section 3583(c).”); see
also United States v. Rodriguez-Collazo, No. 14-cr-378, 2020 WL 2126756, at *3 (E.D. Pa. May 4, 2020)
(“However, [the Fifth and Eighth Amendment] claims – which the Court construes as challenging the execution
of his sentence at Elkton FCI – are not properly brought in a motion for compassionate release, and this Court
does not have jurisdiction to consider them.”).
                                                        2
Case 7:10-cr-00054-MFU Document 428 Filed 08/25/20 Page 3 of 3 Pageid#: 1715



     It is so ORDERED.
                                   Entered:    August 24, 2020
                                                       Michael F. Urbanski
                                                       Chief U.S. District Judge
                                                       2020.08.24 18:42:14
                                                       -04'00'
                                   Michael F. Urbanski
                                   Chief United States District Judge




                                     3
